             Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    JAYLA PRICE,                                                 )
                                                                 )
                                                                 )   2:20-cv-01274-RJC
                     Plaintiff,                                  )
                                                                 )
            vs.                                                  )
                                                                 )
    NEW CASTLE POLICE DEPARTMENT,                                )
    OFFICER RANDALL COOK, in his                                     Judge Robert J. Colville
                                                                 )
    individual and official capacities; OFFICER                  )
    MARK MANOS, in his individual and                            )
    official capacities; OFFICER BRIAN                           )
    LOMBARDO, in his individual and official                     )
    capacities; and OFFICER RICHARD                              )
    CONTI, in his individual and official                        )
    capacities,                                                  )
                                                                 )
                     Defendants.                                 )


                                   MEMORANDUM ORDER OF COURT

           Before the Court is the Motion to Sever (ECF No. 18) filed Defendants New Castle Police

Department and Officers Randall Cook (“Officer Cook”), Mark Manos (“Officer Manos”), Brian

Lombardo (“Officer Lombardo”), and Richard Conti (“Officer Conti”) (collectively,

“Defendants”).1 Defendants argue that the claims set forth against them in the First Amended

Complaint (ECF No. 17) filed by Plaintiff Jayla Price (“Plaintiff”) stem from Plaintiff’s separate

encounters with separate law enforcement officers on separate dates, and that there are no

allegations of conspiracy, retaliation, or any suggestion of a concerted effort by various law

enforcement officers to take actions toward Plaintiff. Br. in Supp. 1; 4, ECF No. 19. Defendants

argue that Plaintiff’s claims against the Defendants should be severed pursuant to Fed. R. Civ. P.




1
    The Court shall refer to the four officer Defendants collectively as the “Officer Defendants.”

                                                             1
          Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 2 of 13




21, and request that the Court require Plaintiff to bring her claims related to each encounter in three

separate lawsuits. Mot. to Sever ¶ 6, ECF No. 18. The Court has jurisdiction in this matter

pursuant to 28 U.S.C. §§ 1331, 1343, and 1367(a).

    I.       Procedural History & Factual Background

         The Court notes that the Motion at issue and the briefing submitted by Defendants and

Plaintiff largely mirror those submitted with respect to Defendants’ first Motion to Sever (ECF

No. 10). Following consideration of that Motion, this Court entered a Memorandum Order (ECF

No. 14) wherein the Court found that Plaintiff’s original Complaint (ECF No. 1) failed to set forth

allegations which sufficiently connected the three encounters at issue in this matter. Mem. Order

10, ECF No. 14. The Court further permitted Plaintiff to file an amended complaint, and also

dismissed Defendants’ Motion to Sever without prejudice to Defendants raising of the issues

presented therein, if warranted, upon Plaintiff’s filing of an amended complaint. Id. Plaintiff

subsequently filed her First Amended Complaint, and Defendants filed the Motion to Sever

presently at issue. Plaintiff filed a Brief in Opposition (ECF No. 21) to Defendants’ Motion on

April 7, 2021. Accordingly, Defendants’ Motion has been fully briefed, and is ripe for disposition.

         In her First Amended Complaint, Plaintiff again sets forth allegations against the New

Castle Police Department and the Officer Defendants related to three encounters between Plaintiff

and the Officer Defendants.2 Plaintiff sets forth the following allegations relevant to Defendants’

Motion to Sever:


2
  Plaintiff’s First Amended Complaint largely mirrors her original Complaint, with the primary distinction being that
Plaintiff’s First Amended Complaint includes additional allegations regarding Officer Conti’s purported involvement
in each of the three alleged encounters. Specifically, Plaintiff’s original Complaint set forth allegations as to the
involvement of unidentified police officers during the first and second encounters, and the First Amended Complaint
contains amended allegations asserting that Officer Conti was one of these originally unidentified officers. See Am.
Compl. ¶¶ 15; 21; 28; 49, ECF No. 17. Given the similarity between the original Complaint and the First Amended
Complaint, and the in the interest of judicial efficiency and economy, the Court will utilize its February 1, 2021
Memorandum Order’s summary of the relevant facts of this case, which cited to the original Complaint, and will
utilize footnotes to denote the additional facts alleged in the First Amended Complaint.

                                                         2
           Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 3 of 13




         A. First Encounter:

         The first encounter occurred on November 30, 2018 and involved Officer Cook. Compl.

¶¶ 10-34, ECF No. 1.3 On that date, Plaintiff and another individual arrived at the scene of a traffic

stop to provide transportation to Plaintiff’s cousin, whose vehicle was being towed as a result of

the traffic stop. Id. at ¶¶ 10-11. Plaintiff stepped out of the passenger side of her vehicle to inquire

as to whether her cousin required assistance in loading his belongings into the vehicle Plaintiff had

arrived in. Id. at ¶ 12. At that time, three additional police vehicles arrived, Plaintiff was forcefully

instructed to return to her vehicle, and, upon asking Officer Cook what was going on, Officer Cook

again instructed Plaintiff to get into her vehicle. Id. at ¶¶ 13-16.4

         After Plaintiff turned around to return to her car, Officer Cook grabbed Plaintiff’s arm and

moved her arm in an upward manner as though attempting to break it. Compl. ¶ 18, ECF No. 1.

Despite Plaintiff’s request that Officer Cook stop, Officer Cook continued manipulating her arm,

and two other officers began to strike Plaintiff in her back and head with their fists. Id. at ¶¶ 19-

21.5 Officer Cook ordered Plaintiff to stop resisting as he and the other officers ripped her clothing

and went through her pockets. Id. at ¶ 21. The officers slammed Plaintiff onto the ground, a

guardrail, and the hood of her cousin’s vehicle, continued to twist her arm, ignored Plaintiff’s pleas

for the officers to stop, threatened to break her arm, placed her in handcuffs, and continued to

strike the handcuffed Plaintiff as she was placed into the back of a police vehicle. Id. at ¶¶ 22-27.6

Plaintiff was taken to the police station and placed in a holding cell, and Defendants denied



3
  As noted above, the First Amended Complaint alleges that Officer Conti was also involved in the November 30,
2018 encounter. See Am. Compl. ¶¶ 15; 21-28, ECF No. 17.
4
  The First Amended Complaint asserts that the officer who yelled at Plaintiff and who first forcefully instructed her
to return to her vehicle was Officer Conti. Am. Compl. ¶ 15, ECF No. 17.
5
  The First Amended Complaint asserts that one of the other officers who struck Plaintiff during this encounter was
Officer Conti. Am. Compl. ¶ 21, ECF No. 17.
6
  The First Amended Complaint alleges that Officer Conti was one of the officers involved with respect to the
allegations set forth at ¶¶ 20-24 and 26-27 of the original Complaint. See Am. Compl. ¶¶ 22-28, ECF No. 17.

                                                          3
           Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 4 of 13




Plaintiff’s requests to be taken to a hospital for treatment for injuries sustained as a result of the

officers’ actions. Id. at ¶¶ 28-30. Plaintiff was released on bail after several hours, and, upon

seeking medical treatment two days later, was diagnosed with contusions and broken ribs. Id. at

¶¶ 31-33. On September 12, 2019, all charges against Plaintiff for this incident were nolle prossed.

Id. at ¶ 34.

         B. Second Encounter:

         On November 12, 2019, Plaintiff was pulled over by Officer Manos. Compl. ¶¶ 35-36,

ECF No. 1. Officer Manos informed Plaintiff that the traffic stop was due to Plaintiff’s failure to

use a turn signal, instructed Plaintiff to wait, and returned to his police vehicle. Id. at ¶ 37. After

ten minutes, Officer Manos returned to Plaintiff’s vehicle, informed Plaintiff that he had learned

that Plaintiff possessed a concealed carry permit, and demanded to know where Plaintiff’s firearm

was located. Id. at ¶¶ 38-39. Despite Plaintiff’s representation that her firearm was not in the

vehicle, Officer Manos ordered Plaintiff to exit the vehicle so that Officer Manos could search for

the gun. Id. at ¶¶ 40-41. Upon Plaintiff’s representation that she did not want to exit the vehicle,

Officer Manos stated that he was concerned for his safety and forcibly removed Plaintiff from her

vehicle and threw Plaintiff against the police vehicle. Id. at ¶¶ 42-44. At that time, Officer

Lombardo, who was in plain clothes, arrived and told Plaintiff to remain next to the police vehicle.

Id. at ¶ 45. Subsequently, Officer Manos searched Plaintiff’s vehicle, a third police vehicle arrived

at the scene, and the officers threatened to arrest Plaintiff and take her to the police station to have

a female officer search her. Id. at ¶¶ 46-48.7 During the search, Plaintiff’s Aunt drove by and

inquired as to the situation, at which time the officers stopped searching Plaintiff’s car and allowed



7
 The First Amended Complaint asserts that Officer Conti arrived in the third police vehicle during this alleged search,
and that he was one of the officers who threatened to arrest Plaintiff and take her to the police station to have a female
officer search her. Am. Compl. ¶¶ 48-49, ECF No. 17.

                                                            4
         Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 5 of 13




Plaintiff to return to her vehicle. Id. at ¶¶ 49-51. No charges were filed against Plaintiff as a result

of this encounter. Id. at ¶ 52.

        C. Third Encounter:

        On November 16, 2019, Plaintiff was pulled over by Officer Conti. Compl. ¶ 54, ECF No.

1. Upon being signaled to pull over, Plaintiff pulled into a 7-Eleven parking lot, exited her vehicle,

and, desiring a safe space to speak with Officer Conti, entered the 7-Eleven store. Id. at ¶¶ 55-57.

Officer Conti followed Plaintiff into the store, and Plaintiff asked Officer Conti why Officer Conti

had pulled Plaintiff over. Id. at ¶¶ 58-59. Officer Conti yelled that Plaintiff had fled and was

attempting to elude arrest, and then forced Plaintiff to leave the store. Id. at ¶¶ 60-62.

        By the time Plaintiff exited the 7-Eleven store, nine police vehicles had arrived at the 7-

Eleven parking lot. Compl. ¶ 63, ECF No. 1. After Plaintiff returned to the parking lot, Officer

Conti and the newly arrived officers struck Plaintiff on her back and head, and one officer

threatened to taser Plaintiff. Id. at ¶¶ 64-65. The officers arrested Plaintiff, stripped off her pants,

placed her in a holding cell, and continued to beat her while she was in the holding cell. Id. at ¶¶

66-69. The officers slammed Plaintiff’s middle finger in the steel door of her holding cell, resulting

in profuse bleeding and a chunk of flesh being severed from her finger. Id. at ¶¶ 70-71. The

officers did not permit Plaintiff to use the restroom, resulting in Plaintiff urinating on the floor. Id.

at ¶¶ 73-74. When Plaintiff asked the officers why she had been arrested, an officer said to another

officer: “[S]ee what I mean, fuck her.” Id. at ¶ 75.

        After some time, Officer Conti took Plaintiff to Jameson Hospital, where Plaintiff was

given a shot without her consent, had blood drawn without her consent, and had her injured middle

finger stitched and x-rayed. Compl. ¶¶ 77-80, ECF No. 1. Plaintiff told a nurse that Plaintiff felt

suicidal and would kill herself if she was harassed by police officers any longer, after which a



                                                   5
          Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 6 of 13




nurse administered a shot that rendered Plaintiff unconscious. Id. at ¶¶ 82-84. Plaintiff was

subsequently discharged from the hospital without socks or long pants because the officers that

took Plaintiff to the hospital had ripped them. Id. at ¶¶ 85-86.

         Plaintiff asserts the following claims arising out of the three alleged encounters: (1) claims

under 42 U.S.C. § 1983 for deprivation of Plaintiff’s rights under the Fourth Amendment and the

Fourteenth Amendment against the Officer Defendants (Count I); (2) claims under 42 U.S.C. §

1983 for deprivation of Plaintiff’s rights under the Fourteenth Amendment against the Officer

Defendants and the New Castle Police Department (Count II); (3) state law claims for intentional

infliction of emotional distress against the Officer Defendants (Count III); (4) state law claims for

assault against the Officer Defendants (Count IV); and (5) state law claims for battery against the

Officer Defendants (Count V).

   II.      Legal Standard

         Federal Rule of Civil Procedure 21 provides: “[m]isjoinder of parties is not a ground for

dismissing an action. On motion or on its own, the court may at any time, on just terms, add or

drop a party. The court may also sever any claim against a party.” Fed. R. Civ. P. 21. District

courts “have broad discretion in deciding whether to sever a party pursuant to Federal Rule of Civil

Procedure 21.” Boyer v. Johnson Matthey, Inc., No. CIV.A. 02-CV-8382, 2004 WL 835082, at

*1 (E.D. Pa. Apr. 16, 2004) (citing Fanning v. Black & Decker, Inc., No. 98–6141, 1999 WL

163628, at *1 (E.D. Pa. Mar.18, 1999)). “Rule 21 is ‘most commonly invoked to sever parties

improperly joined under Rule 20.’” Boyer, 2004 WL 835082, at *1 (quoting Norwood Co. v. RLI

Ins. Co., No. 01–6153, 2002 WL 523946, at *1 (E.D. Pa. Apr.4, 2002)).

         With respect to persons who may be joined as defendants in a single civil action, Rule 20

provides:



                                                   6
         Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 7 of 13




       (2) Defendants. Persons . . . may be joined in one action as defendants if:

               (A) any right to relief is asserted against them jointly, severally, or in the
               alternative with respect to or arising out of the same transaction, occurrence,
               or series of transactions or occurrences; and

               (B) any question of law or fact common to all defendants will arise in the
               action.

Fed. R. Civ. P. 20(a)(2). “For courts applying Rule 20 and related rules, ‘the impulse is toward

entertaining the broadest possible scope of action consistent with fairness to the parties; joinder of

claims, parties and remedies is strongly encouraged.’” Hagan v. Rogers, 570 F.3d 146, 153 (3d

Cir. 2009) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)).

       The United States District Court for the Western District of Pennsylvania has explained:

       The first element of Rule 20(a), the ‘same transaction’ or transactional relatedness
       prong, refers to the similarity in the factual background of the relevant claims.
       Courts generally apply a case-by-case approach when considering whether the facts
       of several claims constitute a single transaction or occurrence, or a series of
       transactions or occurrences. “In determining whether a logical relationship exists
       between claims, the Third Circuit has stated that courts must engage in ‘a detailed
       analysis . . . to determine whether the claims involve: (1) many of the same factual
       issues; (2) the same factual and legal issues; or (3) offshoots of the same basic
       controversy between the parties.’”

Washington v. Barnhart, No. CV 17-70J, 2018 WL 3581761, at *7 (W.D. Pa. June 27, 2018),

report and recommendation adopted, No. CV 17-70J, 2018 WL 3579840 (W.D. Pa. July 25, 2018)

(quoting Gibson v. Flemming, Civ. No. 16-0392, 2017 WL 6039754, at *2 (W.D. Pa. Dec. 6,

2017)). “[C]ourts in this Circuit have found that ‘the same series of transactions or occurrences

prerequisite under Rule 20 essentially consumes the second requirement that there arise a question

of law or fact common to all joined parties.’” Russell v. Chesapeake Appalachia, L.L.C., 305

F.R.D. 78, 81 (M.D. Pa. 2015) (quoting DirecTV, Inc. v. Chorba, 3:03–cv–0843, 2003 WL

24178469, *2 (M.D. Pa. Oct. 16, 2003)).




                                                  7
            Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 8 of 13




           With respect to situations where misjoinder under Rule 20 is not present, the United States

District Court for the Middle District of Pennsylvania has explained:

           Nonetheless, the absence of a finding of misjoinder does not end the inquiry of
           whether severance is appropriate. Rather, once the court has resolved these
           threshold questions, it may then consider additional factors in determining whether
           to grant a motion to sever. These factors include:

                  (1) whether the issues sought to be tried separately are significantly different
                  from one another;

                  (2) whether the separable issues require the testimony of different witnesses
                  and different documentary proof;

                  (3) whether the party opposing the severance will be prejudiced if it is
                  granted; and

                  (4) whether the party requesting the severance will be prejudiced if it is not
                  granted.

Morris v. Kesserling, No. 1:09-CV-1739, 2010 WL 5158412, at *4 (M.D. Pa. Dec. 14, 2010)

(citing United States v. Nat’l R.R. Passenger Corp., No. 86–1094, 2004 WL 1334726, *6 (E.D.

Pa. June 15, 2004)).

    III.      Discussion

           Defendants argue that, because the claims set forth against them in Plaintiff’s Complaint

stem from Plaintiff’s separate interactions with separate law enforcement officers on separate

dates, and because there are no allegations of conspiracy, retaliation, or any suggestion of a

concerted effort by various law enforcement officers to take actions toward Plaintiff, Defendants

have been misjoined in Plaintiff’s Complaint. Br. in Supp. 1; 4-5 ECF No. 19. Defendants further

argue that they will be prejudiced if Plaintiff is permitted to introduce evidence of the three separate

encounters to a single jury because it is plausible that the jury will infer law enforcement was

targeting Plaintiff, which Defendant avers there is absolutely no evidence of. Id. at 5-6.




                                                     8
         Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 9 of 13




       Plaintiff argues that the three encounters, as alleged in the First Amended Complaint, with

the Officer Defendants are interconnected because: (1) each involves Officer Conti and other New

Castle Police Department officers behaving aggressively towards the Plaintiff; (2) the “consistent

presence of Officer Conti and pattern of aggressive behavior gives context to the character of each

successive encounter”; (3) the pattern of behavior shows that the Officer Defendants were familiar

with Plaintiff, and that Plaintiff was familiar with Officer Defendants; and (4) this familiarity

explains the severity of the third, and most egregious, encounter. Br. in Opp’n 2-3, ECF No. 21.

Plaintiff further argues that Plaintiff has set forth all of the facts supporting an inference of a

connection between the encounters that are reasonably available to her, and that any additional

facts or evidence that support or undermine such an inference are in the exclusive control of

Defendants, rendering such evidence unobtainable to Plaintiff absent discovery. Id. at 3. Plaintiff

also argues that Defendants’ assertion of prejudice is premature because Defendants rely

exclusively on the argument that they will be prejudiced at trial if Plaintiff’s claims are not severed,

and advance no argument that allowing the claims to proceed through discovery together would

prejudice any party. Id. at 3-4. Plaintiff argues that permitting the claims to proceed together at

this juncture encourages efficiency and supports judicial economy. Id. at 4.

       In deciding whether allegations and claims involving multiple arrests by different police

officers arise out of the same transaction, occurrence, or series of transactions or occurrences such

that joinder is permissible under Rule 20, courts routinely require that a plaintiff explicitly allege

some connection between the multiple arrests. See Peterson v. Regina, 935 F. Supp. 2d 628, 638

(S.D.N.Y. 2013) (holding that “there would have been no basis for allowing their joinder in a

single lawsuit,” and explaining “[t]here is no allegation or evidence that these two arrests were

related in any way. The arrests took place over a year apart, different officers were involved,



                                                   9
        Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 10 of 13




different criminal charges were leveled, and the criminal prosecutions proceeded and ended

differently.”); see also Wright v. Burkhead, No. 607CV-2039ORL-19KRS, 2008 WL 423452, at

*4 (M.D. Fla. Feb. 13, 2008) (severing claims against two police officer defendants, and

explaining: “[h]owever, [p]laintiff alleges two different false arrests by two different officers and

sues these officers in their individual capacities.      Plaintiff has made no claims that the

circumstances of one arrest had anything to do with the circumstances of the other arrest, nor does

[p]laintiff claim a unifying policy or practice of unlawful arrests.” (citations omitted)); Watson v.

City of Dyersburg, No. 08-2718, 2010 WL 1491412, at *3 (W.D. Tenn. Apr. 13, 2010) (denying

a motion to sever without prejudice to be raised at a later stage in the proceedings, and explaining:

“[h]owever, [plaintiff’s] [c]omplaint alleges that the Dyersburg Drug Task Force, of which all four

officer [d]efendants were members, wrongfully targeted him for arrest and harassment. This

allegation links the alleged incidents, making them ‘reasonably related’ and arguably part of the

same transaction. . . . At this early stage of the litigation and with an allegation that members of

the Dyersburg Drug Task Force acted in concert with one another to deny [p]laintiff his civil rights,

the Court is reluctant to conclude that [p]laintiff’s allegations do not arise from the same

transaction or occurrence.”); Chepilko v. City of New York, No. 11-CV-2878 ARR LB, 2012 WL

2792935, at *3 (E.D.N.Y. July 6, 2012) (conducting a Rule 20 analysis and explaining:“[t]he

incident in Chepilko I and the two incidents alleged in the instant complaint are substantially

similar in type and purpose to comprise a ‘series of transactions.’ All three incidents involve the

City of New York and individual employees of the New York Police Department and a claim that

plaintiff was subjected to false arrest, malicious prosecution, or retaliation for vending expressive

art on public property in alleged violation of plaintiff’s rights under the First, Fourth and

Fourteenth Amendments. Moreover, plaintiff’s claims are linked by plaintiff’s identical claim



                                                 10
        Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 11 of 13




against the City of New York: that the City has a policy or custom of unlawfully harassing and/or

arresting vendors of expressive art on public property.”).

       Plaintiff’s First Amended Complaint has adequately alleged a connection between the three

encounters at issue such that the Court finds that severance is not appropriate at this time. In the

present case, Plaintiff sets forth claims arising out of three encounters with law enforcement which

occurred on three different dates, with each involving officers of the New Castle Police

Department. Significantly, Plaintiff alleges that Officer Conti was involved in each of the three

encounters, and that each of these encounters allegedly involved, in some respect, New Castle

Police Department officers using threatening language and committing violent acts as to Plaintiff.

The second and third encounter occurred within four days of each other, and each involved Plaintiff

being pulled over while she was driving in her car along back roads in New Castle, Pennsylvania.

While the Court acknowledges the large temporal gap between the first and third encounter, the

facts alleged with respect to these encounters are similar in that each is alleged to involve an

escalating scenario culminating in Plaintiff being allegedly unlawfully physically assaulted by and

arrested by New Castle Police officers, including Officer Conti. The First Amended Complaint

sets forth allegations of a pattern of similar conduct by New Castle Police Department officers

taken against the Plaintiff, with each encounter involving Officer Conti.

       While it is not clear at this juncture, given that this matter is currently at the pleading stage,

whether the circumstances of any of the encounters informed the others, the First Amended

Complaint’s claims arising out of the encounters at issue involve allegations respecting the

consistent presence of Officer Conti and a consistent manner of treatment of Plaintiff. The Court

finds that the First Amended Complaint’s claims arising from the alleged encounters plead facts

to suggest that the claims involve the same factual and legal issues or involve offshoots of the same



                                                  11
        Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 12 of 13




basic controversy between the parties. Accordingly, the Court finds that the First Amended

Complaint sufficiently alleges that the three encounters at issue are part of a series of transactions

or occurrences such that joinder, at this time, of Plaintiff’s claims against Defendants arising out

of these encounters is permissible under Rule 20.

       The Court stresses that this case presents a very close call, and that it will deny Defendants’

Motion without prejudice. However, given that “joinder of claims, parties and remedies is strongly

encouraged,” Hagan, 570 F.3d at 153, and given that the only prejudice asserted by Defendants is

prejudice that they will purportedly suffer at a trial in this matter, the Court will deny Defendants’

Motion at this time. See Russell, 305 F.R.D. at 82 (“Given the liberal policies favoring joinder of

parties absent disproportionate prejudice and the Court’s ability to sever parties or claims at any

time, the Court is inclined to deny Defendants’ motion without prejudice and allow them to raise

the issue again in the future, if appropriate. While the Defendants argue that a failure to sever the

Plaintiffs at this point unduly prejudices them, the Court finds that is not the case. Keeping the

claims together during the discovery phase of the litigation would not prejudice any party, and

may encourage efficiency. See, e.g., Lane v. Tschetter, 2007 WL 2007493, *7 (D.D.C. Jul. 10,

2007). The primary prejudice would arise if misjoined parties or claims were allowed to go to trial

before jurors, which may cause confusion. The Court and the Parties enjoy the opportunity to

revisit this issue before that could occur. Therefore, the Court discerns no material prejudice to

the Defendants by deferring to the liberal policy behind joinder, proceeding to discovery so that

the Parties more fully develop the record, and then allowing the Defendants to raise their motion

to sever again prior to trial if they believe it is warranted.”). While the Court will deny Defendants’

Motion, Defendants may raise the issue of severance again at the conclusion of discovery, if

warranted.



                                                  12
         Case 2:20-cv-01274-RJC Document 22 Filed 05/06/21 Page 13 of 13




   IV.      Conclusion

         For the reasons discussed above, it is hereby ORDERED that Defendants’ Motion to Sever

(ECF No. 18) is denied without prejudice to Defendants filing a motion to sever raising the issues

discussed above, if warranted, following discovery in this matter. Defendants shall file a response

to Plaintiff’s First Amended Complaint by May 27, 2021.

                                                            BY THE COURT:

                                                            s/Robert J. Colville_______
                                                            Robert J. Colville
                                                            United States District Judge

DATED: May 6, 2021
cc/ecf: All counsel of record




                                                13
